Case: 17-14588   Date Filed: 01/23/2019   Page: 1 of 7


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-14588
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 9:16-cv-81623-RLR



LORETTA PARISH-CARTER,

                                                           Plaintiff-Appellant,

versus

ROBERT AVOSSA,
PALM BEACH COUNTY SCHOOL DISTRICT,
CHERYL MCKEEVER,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 23, 2019)

Before ED CARNES, Chief Judge, WILLIAM PRYOR, and GRANT, Circuit
Judges.

PER CURIAM:
                Case: 17-14588       Date Filed: 01/23/2019       Page: 2 of 7


       Loretta Parish-Carter appeals the district court’s grant of summary judgment

in favor of her employer, Palm Beach County School District, and the former high

school principal, Dr. Cheryl McKeever, on her age and race discrimination claims.

She also appeals the district court’s sanction orders against her attorneys, Malik

Leigh and Danielle Renee Watson, and its award of attorney’s fees to the

defendants. 1

                                            I.

       Parish-Carter began teaching at Palm Beach Lakes High School in 1999.

McKeever became the principal of the school in 2014. After a series of negative

interactions with McKeever and the school board, Parish-Carter filed this action

alleging discrimination, retaliation, and a violation of her due process rights. The

district court granted in part the defendants’ motion to dismiss and referred the

case to a magistrate judge for disposition of all pretrial discovery motions.

       Discovery did not go smoothly, as we recently chronicled in a related case

brought by another teacher represented by Leigh and Watson that involved many

of the same discovery problems that this case did. See Abrams-Jackson v. Avossa,

743 F. App’x 421, 422–23 (11th Cir. 2018) (unpublished). There are two disputes




       1
         Parish-Carter also sought to challenge various orders by the magistrate judge, but we
have already dismissed that part of the appeal for lack of jurisdiction. See Parish-Carter v.
Avossa, No. 17-14588-CC (11th Cir. June 11, 2018), ECF No. 32.
                                                 2
              Case: 17-14588     Date Filed: 01/23/2019    Page: 3 of 7


that are relevant here: the magistrate judge’s sanction order and the district court’s

sanction order and award of attorney’s fees.

      As for the first, the school board cut the deposition of a witness short

because of security concerns arising from some of attorney Leigh’s social media

posts that referenced the parties, witnesses, and attorneys in the case. Among other

things Leigh said that “[tomorrow] I get to depose the MFing Superintendent” and

“[a]fter this round [o]f depos in the next 2 weeks, would love to start a shooting

campaign.” (Leigh claims that the term “shooting” was made in reference to

photography.) Parish-Carter sought an order from the magistrate judge requiring

the depositions to continue, while the defendants sought a protective order

directing Leigh to refrain from harassing or threatening the witnesses. The

magistrate judge held a joint hearing with the magistrate judge in the related

Abrams-Jackson case and imposed monetary sanctions against Leigh. The

magistrate judge also referred Leigh to the Florida Bar and the Southern District of

Florida’s Ad Hoc Committee on Attorney Admissions.

      The second dispute concerned the filing of a “Joint Pretrial Stipulation,”

which was filed by defense counsel with Watson’s electronic signature attached.

Leigh and defense counsel had been working on the stipulation earlier on the day it

was filed, and Leigh sent an e-mail to defense counsel and her paralegal with the

message “Pre trial Stipulation to sign and file” and a pdf attachment. The paralegal


                                          3
              Case: 17-14588     Date Filed: 01/23/2019   Page: 4 of 7


thought this meant that Leigh approved the last version of the document that she

had sent Leigh, so she added the electronic signatures of Watson and the defense

attorney to that version and filed it with the court. She did not open the attachment

Leigh had sent, which actually contained a slightly different version of the

stipulation. Without contacting defense counsel, Leigh filed a motion to strike the

stipulation and moved for contempt and sanctions against the attorney for filing “a

false pleading which had a forgery of Danielle Watson’s electronic signature.”

Watson also called the United States Marshal’s Service, the State Attorney’s

Office, and the Palm Beach County Sheriff’s Office to report what she described as

a criminal forgery.

        After a flurry of motions by both sides, the district court granted summary

judgment to the defendants and then held a hearing on the filing of the stipulation.

The court granted the defendants’ motion to strike Parish-Carter’s contempt

motion and found that “Plaintiff’s counsel’s behavior was completely unfounded

and in contravention of all of the tenets of professionalism encapsulated in the

Federal and Local Rules.” It also found that “Mr. Leigh and Ms. Watson acted in

bad faith” and imposed attorney’s fees as a sanction under Federal Rule of Civil

Procedure 11(c), 28 U.S.C. § 1927, and the court’s inherent power. The court then




                                          4
                Case: 17-14588        Date Filed: 01/23/2019       Page: 5 of 7


finalized the amount of the attorney’s fees and granted the defendants’ motion to

tax costs. Parish-Carter appeals. 2

                                               II.

       Although Parish-Carter cites the district court’s orders imposing sanctions

and awarding attorney’s fees in her amended notice of appeal, she does not argue

in her brief that the district court erred by doing that. Instead, she recites these

events in the facts section of her brief and then argues that the magistrate judge

erred by sanctioning Leigh for his social media posts. But that challenge to the

magistrate judge’s sanction order has already been dismissed because the district

court did not have an opportunity to effectively review the order and render it final.

So Parish-Carter has abandoned her claim that the district court erred by imposing

sanctions and awarding attorney’s fees based on the stipulation dispute. See

Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (“[A]n

appellant abandons a claim when [s]he either makes only passing references to it or

raises it in a perfunctory manner without supporting arguments and authority.”).

       Parish-Carter also claims that the district court erred in granting summary

judgement because it viewed the facts in the light most favorable to the movant,




       2
         Parish-Carter filed her initial notice of appeal before the district court finalized its
award of attorney’s fees. As we explained in our previous order, that amount was later finalized
and the amended notice of appeal was filed from that order.


                                                5
               Case: 17-14588     Date Filed: 01/23/2019   Page: 6 of 7


but she offers no further discussion on that issue and points to no facts that are in

dispute. So that argument, too, is abandoned. See id. She has not challenged the

grant of summary judgment on any other grounds, so she has waived them as well.

See United States v. Willis, 649 F.3d 1248, 1254 (11th Cir. 2011). Her statement

that because of “word limitations” she could not “reasonably list every deficiency

in the district court’s reasoning” does not preserve the issues on appeal. See

Kernel Records Oy v. Mosley, 694 F.3d 1294, 1297 n.4 (11th Cir. 2012).

      That leaves only one remaining contention, which is that the district court

judge and the magistrate judge were biased against Parish-Carter and should have

sue sponte recused themselves under 28 U.S.C. § 455(a) and (b)(1) and Canon

3(C)(1)(a) of the Code of Conduct for United States Judges. Because Parish-Carter

did not argue for recusal below, we review only for plain error whether the judges

should have sua sponte recused themselves. See Hamm v. Bd. of Regents, 708

F.2d 647, 651 (11th Cir. 1983).

      Section 455(a) “sets forth a general rule that a judge shall ‘disqualify himself

in any proceeding in which his impartiality might reasonably be questioned.’” Id.

(quoting 28 U.S.C. § 455(a)). And § 455(b)(1) states that a judge must disqualify

himself when “he has a personal bias or prejudice concerning a party.” 28 U.S.C.

§ 455(b)(1). Canon 3(C)(1) tracks the language of both subsections. See Code of

Conduct for United States Judges Canon 3(C)(1)(a) (2014).


                                           6
               Case: 17-14588     Date Filed: 01/23/2019    Page: 7 of 7


      “The general rule is that bias sufficient to disqualify a judge must stem from

extrajudicial sources, and must be focused against a party to the proceeding.”

Hamm, 708 F.2d at 651 (citation omitted). One exception to that rule arises when

“a judge’s remarks in a judicial context demonstrate such pervasive bias and

prejudice that it constitutes bias against a party.” Id.; see also Bolin v. Story, 225

F.3d 1234, 1239 (11th Cir. 2000) (“[E]xcept where pervasive bias is shown, a

judge’s rulings in the same or a related case are not a sufficient basis for recusal.”).

      Parish-Carter argues that the magistrate judge exhibited prejudice when he

issued sanctions against Leigh and that he demonstrated racial bias when he ruled

that Leigh’s social media posts were threatening. And she argues that the district

court judge showed her bias by allowing defense counsel “to file falsified

pleadings, admit to filing falsified pleadings, [and] then sanctioning [Leigh] for

following the district court’s own Orders.” But she has failed to point to any

extrajudicial source of bias against her, and the comments and adverse rulings she

does invoke do not demonstrate “pervasive bias.” See Hamm, 708 F.2d at 651

(“Neither a trial judge’s comments on lack of evidence, rulings adverse to a party,

nor friction between the court and counsel constitute pervasive bias.”). As a result,

she has not demonstrated that the magistrate judge and the district court judge

plainly erred by not sua sponte recusing themselves.

      AFFIRMED.


                                           7